DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Claims 10, 13-29, 31, 35, 39-41, 43-47, 49-50, 59-67, and 69 are currently pending in the application. Claims 10, 13-25 are original claims to patent US 7,884,808 and claims 26-29, 31, 35, 39-41, 43-47, 49-50, 59-67, and 69 are newly added claims.	
	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which
 Patent No. 7,884,808 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 13-29, 31, 35, 39-41, 43-47, 49-50, 59-67, and 69 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claim 10 recites the claim limitations “a cover … integrally formed … including: a support member …; a touch sensitive portion …; and a display unit … (‘808: figure 7, element 92; column 6, lines 27-67), or in other words not “integrally formed”. Claim 24 suffers from a similar defect. Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 13-29, 31, 35, 39-41, 43-47, 49-50, 59-67, and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 10 and 24 unclearly mix the concept of a cover that is “integrally formed” with an upper and side portions and touch sensitive portion, and the concept of a cover “integrally formed” with a display. Independent claim 10 recites the claim limitations “a cover … integrally formed … including: a support member …; a touch sensitive portion …; and a display unit … wherein the support member includes the upper surface disposed between both the upper touch sensitive portion and the upper display portion, and the curved side surface integrally formed with the upper surface disposed between the curved side touch sensitive portion and the curved side display portion,” however the originally filed disclosure does not provide support for a display with an upper and side portions to be integrally formed with the cover. It is unclear 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 12-13, 15-19, 23-28, 31, 35, 39-41, 43-46, 49-50, 59-67, and 69 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,035,180 (herein Kubes) in view of USPN 6,072,475 (herein van Ketwich).

Claim 10
Kubes and van Ketwich
A mobile device comprising:
(Kubes: figures 1, 5, 6; and column 1, line 65 to column 2, line 42)

a cover having an upper portion and a curved side portion integrally formed with the upper portion, the cover including:

Kubes and van Ketwich both disclose integrally formed, curved “upper” and “side” portions of a touch sensitive display used as a cover for a mobile device. The broadest reasonable interpretation of the terms “upper” and “side” is the relationship of one surface which is roughly orthogonal to another surface (roughly orthogonal, accounting for the curved aspect). Figures 5 and 6 of Kubes show the same configuration as the instant (7,884,808) patent’s 7. Note, the terms “upper” and “side” are relative to one another and the orientation of the overall mobile device.

(Kubes: figures 1, 5, 6; column 1, line 65 to column 2, line 42; and column 6, lines 17-23, outer housing)

(Kubes: figures 5-6; and column 10, lines 37-53)


(Kubes: figure 5, at least element 37; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

a touch sensitive portion including an upper touch sensitive portion located on the upper surface of the support member, and a curved side touch sensitive portion located on the curved side surface of the support member;

(Kubes: figure 5, element 33; column 6, lines 17-54; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

Kubes shows a touch sensitive portion of a cover located on the surface of the support member. (Kubes: column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”)

a display unit covered by the support member and the touch sensitive portion, wherein the display unit includes an upper display portion configured to display a first key area and a curved side display portion configured to display a second key area,

(Kubes: figure 5, at least elements 34-36; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

(Kubes: figures 5-6, elements 34-36; also figures 3-4 and column 6, line 55 to column 7, line 20; the display is covered by the support member 37; and column 6, lines 34-40, the display can be covered by the touch sensitive portion)

(Kubes: column 7, line 66 to column 8, line 41; keypad area programmatically and arbitrarily chosen/displayed on an “upper surface”)

To the extent Kubes does not explicitly state “the display unit includes an upper display portion configured to display a first key area and a curved side display portion configured to display a second key area”, Kubes teaches a touch layer with both an upper surface and a side surface, the touch layer covering the display (Kubes: figure 5, element 33, notice the layer wraps around both the upper and side surfaces; column 6, lines 17-54; column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”). Also, note a keypad such as that of Kubes, shows dividing a given area into arbitrary sections for multiple different input areas.

Further, van Ketwich teaches multiple touch sensitive portions being used for at least a first and second key area, one on an upper surface and one on a relative side surface (van Ketwich: figures 2-5, 11a and 12a, show a touch sensitive display with at least two key areas orthogonal to one another, an “upper” and “side” configuration; column 9, lines 16-60, “In an alternative embodiment the touch screen may be placed on top of the display and the icons may be shown underneath the touch screen”; column 11, lines 9-25; column 11, lines 48-63). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive portion of Kubes with both and “upper” portion for a first key area and a “side” portion for a second key area as suggested by Kubes’ own teachings and also van Ketwich’s teachings. It would have been further obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive “upper” and “side” portions as programmatically displaying keypads or other information as suggested by Kubes’ teachings and van Ketwich’s teachings (for example, Kubes: column 7, line 66 to column 8, line 41; and van Ketwich: column 9, lines 47-50). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art. Further, this implementation would have been obvious because one of ordinary skill in the art would have found: the implementation allows for the needed multiple inputs, such as keys (Kubes: column 7, line 53, multiple key inputs; figure 2, side inputs); and the implementation provides multiple inputs and inputs with the ability to be operated by feel and out of sight (van Ketwich: column 4, lines 26-35).

of the touch sensitive portion is configured to generate a first key input signal indicating the first key area has been touched,

(Kubes: figures 5-6; and column 6, line 17 to column 8, line 41; “keyboard/user input-output”; “… the touch sensitive keypad device 33 adapted for responding to user input by touch against the upper surface of the keypad area”; also figures 5-6 show the touch sensitive portion on the upper and side surfaces as discussed above)

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

of the touch sensitive portion is configured to generate a second key input signal different from the first key input signal and indicating the second key area has been touched, and

(Kubes: figures 5-6; and column 6, line 17 to column 8, line 41; “keyboard/user input-output”; “… the touch sensitive keypad device 33 adapted for responding to user input by touch”; also figures 5-6 show the touch sensitive portion on the upper and side surfaces as discussed above)

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

To the extent Kubes does not explicitly state the second key input signal is different than the first key input signal when the first signal is from the upper surface/portion and the second signal is from the side surface/portion, Kubes teaches multiple touch signals from a keypad (Kubes: column 7, lines 50 to column 8, line 3) and touch signals from both a side surface/portion and an upper surface/portion (Kubes: figure 5, element 33, especially when applied to the outer surface as discussed above). Also, note a keypad such as that of Kubes, shows dividing a given area into arbitrary sections for multiple different inputs, such as the “keys” or buttons.

Further, van Ketwich teaches multiple touch sensitive portions being used for at least a first and second key area, one on an upper surface and one on a side surface (van Ketwich: figures 2-5, 11a and 12a, show a touch sensitive display with at least two key areas orthogonal to one another, an “upper” and “side” configuration; column 9, lines 16-60, “In an alternative embodiment the touch screen may be placed on top of the display and the icons may be shown underneath the touch screen”; column 11, lines 9-25; column 11, lines 48-63). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive portion of Kubes with both and “upper” portion for a first key area and a “side” portion for a second key area indicating a different area (generating a different signal) as suggested by van Ketwich’s teachings. It would have been further obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive “upper” and “side” portions as programmatically displaying keypads or other information as suggested by Kubes’ teachings and van Ketwich’s teachings (for example, Kubes: column 7, line 66 to column 8, line 41; and van Ketwich: column 9, lines 47-50). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art. Further, this implementation would have been obvious because one of ordinary skill in the art would have found: the implementation allows for the needed multiple inputs, such as keys (Kubes: column 7, line 53, multiple key inputs; figure 2, side inputs); and the implementation provides multiple inputs and inputs with the ability to be operated by feel and out of sight (van Ketwich: column 4, lines 26-35).

includes the upper surface disposed between both the upper touch sensitive portion and the upper display portion, and the curved side surface integrally formed with the upper surface disposed between the curved side touch sensitive portion and the curved side display portion

(Kubes: column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”)

Thus, Kubes shows a support member between both the touch sensitive portion and a display portion. (Kubes: Figure 5, elements 34-36 show display under support element 37, and as indicated above the touch sensitive portion 33 can be on or outside the support element 37; in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”)

Kubes shows integrally formed cover layers, support, touch, and display, and “upper” and “side” portions (Kubes: figures 5-6; and column 10, lines 37-53).

van Ketwich shows integrally formed cover layers, support and touch, and “upper” and “side” potions (van Ketwich: figure 1b, touch layer on substrate; and figure 12a, covering a device).

wherein the curved side display portion is configured to display the second key area to indicate a region on the curved side touch sensitive portion that can be touched to generate the second key input signal.

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

Claim 13
Kubes and van Ketwich
The mobile device of claim 10, wherein the first key area is displayed when the mobile device is turned on.

(Kubes: column 4, lines 36-40, “on/off … for selectively energizing the circuitry”; column 8, lines 32-36, keypad displayed when in active mode)
Claim 15
Kubes and van Ketwich
The mobile device of claim 13, further comprising a light emitting portion located at the curved side surface of the support member, the light emitting portion being configured to illuminate the second key area.

(in view of above, Kubes: column 7, line 45 to column 8, line 41; column 7, lines 17-31; column 6, lines 34-38)
Claim 16
Kubes and van Ketwich
The mobile device of claim 10, wherein the upper display portion is located beneath the upper surface of the support member and the curved side display portion is located behind the curved side surface of the
support member.

(Kubes: figures 5-6, elements 34-36 show display beneath and behind the outer shell 37, part of the support member, and in reference to figure 5, horizontal and vertical surfaces represent upper and side surfaces/portions respectively)
Claim 17
Kubes and van Ketwich
The mobile device of claim 16, wherein the upper display portion and the curved side display portion are integrally formed.

(Kubes: figures 5-6)
Claim 18
Kubes and van Ketwich
The mobile device of claim 16, wherein the upper display portion is located directly 

(Kubes: figures 5-6, elements 34-36 show display beneath and behind the outer shell 37, part of the support member, and in reference to figure 5, horizontal and vertical surfaces represent upper and side surfaces/portions respectively)
Claim 19
Kubes and van Ketwich
The mobile device of claim 16, wherein the curved side display
portion displays information, other than that displayed on the upper display portion, and displays the second key area to indicate a region on the curved side touch sensitive portion that can be touched to generate the second key input signal.
(in view of above, Kubes: column 7, line 21 to column 8, line 41, software programmed to arbitrarily perform/display various configurations; and see claims 10 and 13)
Claim 23
Kubes and van Ketwich
The mobile device of claim 10, further comprising: a circuitry supporting substrate; and connecting terminals connected to the touch sensitive portion, the connecting terminals being configured to transmit a touch signal from the touch sensitive portion to the circuitry supporting substrate.
(Kubes: column 6, line 34-54; column 10, lines 37-53; and column 11, lines 7-23)
Claim 24
Kubes and van Ketwich
A mobile device comprising:

(Kubes: figures 1, 5, 6; and column 1, line 65 to column 2, line 42)

integrally formed with the upper portion; and

Kubes and van Ketwich both disclose integrally formed, curved “upper” and “side” portions of a touch sensitive display used as a cover for a mobile device. The broadest reasonable interpretation of the terms “upper” and “side” is the relationship of one surface which is roughly orthogonal to another surface (roughly orthogonal, accounting for the curved aspect). Figures 5 and 6 of Kubes show the same configuration as the instant (7,884,808) patent’s 7. Note, the terms “upper” and “side” are relative to one another and the orientation of the overall mobile device.

(Kubes: figures 1, 5, 6; column 1, line 65 to column 2, line 42; and column 6, lines 17-23, outer housing, including element 37)

(Kubes: figures 5-6; and column 10, lines 37-53)

a display located adjacent the cover, the display having an upper display portion and a
curved side display portion, the upper display portion being visible through the upper portion of the cover, and the curved side display portion being visible through the curved side portion of the cover,

(Kubes: figure 5, at least elements 34-36; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)


wherein the cover includes:


a support member having an upper surface and a curved side surface; and

(Kubes: figure 5, at least element 37; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)



(Kubes: figure 5, element 33; column 6, lines 17-54; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

Kubes shows a touch sensitive portion of a cover located on the surface of the support member. (Kubes: column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”)

wherein the display includes an upper display portion configured to display a first key area and a curved side display portion configured to display a second key area,

(Kubes: figure 5, at least elements 34-36; and in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”; see also figure 6)

(Kubes: figures 5-6, elements 34-36; also figures 3-4 and column 6, line 55 to column 7, line 20; the display is covered by the support member 37; and column 6, lines 34-40, the display can be covered by the touch sensitive portion)

(Kubes: column 7, line 66 to column 8, line 41; keypad area programmatically and arbitrarily chosen/displayed on an “upper surface”)

To the extent Kubes does not explicitly state “the display unit includes an upper display portion configured to display a first key area and a curved side display portion configured to display a second key area”, Kubes teaches a touch layer with both an upper surface and a side surface, the touch layer covering the display (Kubes: figure 5, element 33, notice the layer wraps around both the upper and side surfaces; column 6, lines 17-54; column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”). Also, note a keypad such as that of Kubes, shows dividing a given area into arbitrary sections for multiple different input areas.

Further, van Ketwich teaches multiple touch sensitive portions being used for at least a first and second key area, one on an upper surface and one on a relative side surface (van Ketwich: figures 2-5, 11a and 12a, show a touch sensitive display with at least two key areas orthogonal to one another, an “upper” and “side” configuration; column 9, lines 16-60, “In an alternative embodiment the touch screen may be placed on top of the display and the icons may be shown underneath the touch screen”; column 11, lines 9-25; column 11, lines 48-63). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive portion of Kubes with both and “upper” portion for a first key area and a “side” portion for a second key area as suggested by Kubes’ own teachings and also as suggested by van Ketwich’s teachings. It would have been further obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive “upper” and “side” portions as programmatically displaying keypads or other information as suggested by Kubes’ teachings and van Ketwich’s teachings (for example, Kubes: column 7, line 66 to column 8, line 41; and van Ketwich: column 9, lines 47-50). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and (Kubes: column 7, line 53, multiple key inputs; figure 2, side inputs); and the implementation provides multiple inputs and inputs with the ability to be operated by feel and out of sight (van Ketwich: column 4, lines 26-35).

of the touch sensitive portion is configured to generate a first key input signal indicating the first
key area has been touched,

(Kubes: figures 5-6; and column 6, line 17 to column 8, line 41; “keyboard/user input-output”; “… the touch sensitive keypad device 33 adapted for responding to user input by touch against the upper surface of the keypad area”; also figures 5-6 show the touch sensitive portion on the upper and side surfaces as discussed above)

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

wherein when the second key area displayed on the curved side display portion is touched, the curved side touch sensitive portion of the touch sensitive portion is configured to generate a second key input signal different from the first key input 

(Kubes: figures 5-6; and column 6, line 17 to column 8, line 41; “keyboard/user input-output”; “… the touch sensitive keypad device 33 adapted for responding to user input by touch”; also figures 5-6 show the touch sensitive portion on the upper and side surfaces as discussed above)

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

To the extent Kubes does not explicitly state the second key input signal is different than the first key input signal when the first signal is from the upper surface/portion and the second signal is from the side surface/portion, Kubes teaches multiple touch signals from a keypad (Kubes: column 7, lines 50 to column 8, line 3) and touch signals from both a side surface/portion and an upper surface/portion (Kubes: figure 5, element 33, especially when applied to the outer surface as discussed above). Also, note a keypad such as that of Kubes, shows dividing a given area into arbitrary sections for multiple different inputs, such as the “keys” or buttons.

Further, van Ketwich teaches multiple touch sensitive portions being used for at least a first and second key area, one on an upper surface and one on a side surface (van Ketwich: figures 2-5, 11a and 12a, show a touch sensitive display with at least two key areas orthogonal to one another, an “upper” and “side” configuration; column 9, lines 16-60, “In an alternative embodiment the touch screen may be placed on top of the display and the icons may be shown underneath the touch screen”; column 11, lines 9-25; column 11, lines 48-63). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the a touch sensitive portion of Kubes with both and “upper” portion for a first key area and a “side” portion for a second key area indicating a different area (generating a different signal) as suggested by van Ketwich’s teachings. It would have been further obvious to one of ordinary skill in the art at the time Kubes’ teachings and van Ketwich’s teachings (for example, Kubes: column 7, line 66 to column 8, line 41; and van Ketwich: column 9, lines 47-50). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art. Further, this implementation would have been obvious because one of ordinary skill in the art would have found: the implementation allows for the needed multiple inputs, such as keys (Kubes: column 7, line 53, multiple key inputs; figure 2, side inputs); and the implementation provides multiple inputs and inputs with the ability to be operated by feel and out of sight (van Ketwich: column 4, lines 26-35).

includes the upper surface disposed between both the upper touch sensitive portion
and the upper display portion, and the curved side surface integrally formed with the upper surface disposed between the curved side touch sensitive portion and the curved side display portion.

Kubes shows a touch sensitive portion of a cover located on the surface of the support member. (Kubes: column 6, lines 34-40, the display can be under the touch sensitive portion; and/or column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”)

Thus, Kubes shows a support member between both the touch sensitive portion and a display portion. (Kubes: Figure 5, elements 34-36 show display under support element 37, and as indicated above the touch sensitive portion 33 can be on or outside the support element 37; in reference to figure 5, the horizontal surfaces correspond to the claimed “upper surface”, and the vertical surfaces correspond to the claimed “curved side surface”)

Kubes shows integrally formed cover layers, support, touch, and display, and “upper” and “side” portions (Kubes: figures 5-6; and column 10, lines 37-53).

van Ketwich shows integrally formed cover layers, support and touch, and “upper” and “side” potions (van Ketwich: figure 1b, touch layer on substrate; and figure 12a, covering a device).


wherein the curved side display portion is configured to display the second key area to indicate a region on the curved side touch sensitive portion that can be touched to generate the second key input signal.

(van Ketwich: column 9, lines 36-45, “On the activation of the touch screen by a ‘touch’ of a user on one of the predetermined regions, the function which corresponds to the icon adjacent to the ‘touched’ predetermined region is executed by the system 1552”; see also figures 11a and 12a, and column 11, lines 10-25 and 48-63)

Claim 25
Kubes and van Ketwich
The mobile device of claim 24, wherein the display follows a contour of the cover.

(Kubes: figures 5-6; column 7, line 66 to column 8, line 41)
Claim 26
Kubes and van Ketwich
The mobile device of claim 24, wherein the touch sensitive portion is located on an entire upper surface of the support member.

(Kubes: figures 5-6; column 7, line 45 to column 8, line 41; column 11, lines 7-13)

Claim 27
Kubes and van Ketwich


(Kubes: figures 5-6)
Claim 28
Kubes and van Ketwich
The mobile device of claim 27, wherein the second curved side touch sensitive portion extends a majority of a thickness of the mobile device.

(Kubes: figures 5-6; column 6, lines 20-26)
Claim 31
Kubes and van Ketwich
The mobile device of claim 24, wherein the upper touch sensitive portion directly contacts the upper surface of the support member, and the curved side touch sensitive portion directly contacts the curved side surface of the support member.

(Kubes: figures 5-6, elements 37; and least element 33 directly touches element 37, as discussed above)

(Kubes: figures 5-6, elements 34-36; also figures 3-4 and column 6, line 55 to column 7, line 20; the display is covered by the support member 37; and column 6, lines 34-40, the display can be covered by the touch sensitive portion)

Claim 35
Kubes and van Ketwich
The mobile device of claim 24, wherein the upper display portion and the side display portion directly contact the support member.

(Kubes: figure 5, elements 34-36, touching element 37; and figures 3-4 and column 6, line 55 to column 7, line 20)
Claim 39
Kubes and van Ketwich
The mobile device of claim 24, wherein the upper touch sensitive portion extends an entire width of the mobile device.

(Kubes: figures 1, 5-6; column 11, lines 7-13)
Claim 40
Kubes and van Ketwich
The mobile device of claim 24, wherein the upper touch sensitive portion extends along a height and a width of the mobile device and the curved side touch sensitive portion extends along the height and a thickness of the mobile device, the thickness being less than the height and width.

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)


Claim 41
Kubes and van Ketwich
The mobile device of claim 24, wherein the touch sensitive portion extends a thickness of the display.

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)

Claim 43
Kubes and van Ketwich
The mobile device of claim 10, wherein the curved side touch sensitive portion is integrally 

(in view of above, Kubes: figures 1, 5-6; column 6, lines 17-54; column 10, line 36 to column 11, line 30)

Claim 44
Kubes and van Ketwich
The mobile device of claim 10, wherein the curved side surface of the support member includes a first curved side surface and a second curved side surface opposing the first curved side surface.

(Kubes: figures 5-6)
Claim 45
Kubes and van Ketwich
The mobile device of claim 10, wherein the curved side touch sensitive portion includes a first curved side touch sensitive portion and a second curved side touch sensitive portion opposing the first curved side touch sensitive portion.

(Kubes: figures 5-6)
Claim 46
Kubes and van Ketwich
The mobile device of claim 45, wherein the upper touch sensitive portion extends along a height and a width of the mobile device and the first and second curved side touch sensitive portions extend along the height and a thickness of the mobile 

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)

Claim 49
Kubes and van Ketwich
The mobile device of claim 10, wherein the upper touch sensitive portion directly contacts the upper surface of the support member, and the curved side touch sensitive portion directly contacts the curved side surface of the support member.

(Kubes: figures 5-6, elements 37; and least element 33 directly touches element 37, as discussed above)

(Kubes: figures 5-6, elements 34-36; also figures 3-4 and column 6, line 55 to column 7, line 20; the display is covered by the support member 37; and column 6, lines 34-40, the display can be covered by the touch sensitive portion)

Claim 50
Kubes and van Ketwich
The mobile device of claim 49, wherein the upper touch sensitive portion is molded to the upper surface of the support member, and the curved side touch sensitive portion is molded to the curved side surface of the support member.

(Kubes: figures 5-6; column 10, lines 37-53)
Claim 59
Kubes and van Ketwich
The mobile device of claim 24, wherein the curved side touch sensitive portion is integrally formed with the upper touch sensitive portion.

(Kubes: figures 5-6)
Claim 60
Kubes and van Ketwich


(Kubes: figures 5-6)
Claim 61
Kubes and van Ketwich
The mobile device of claim 10, wherein the upper touch sensitive portion extends along a height and a width of the mobile device and the curved side touch sensitive portion extends along the height and a thickness of the mobile device, the thickness being less than the height and width.

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)

Claim 62
Kubes and van Ketwich
The mobile device of claim 10, wherein the touch sensitive portion is located on an entire upper surf ace of the support member.

(Kubes: figures 5-6; column 7, line 45 to column 8, line 41; column 11, lines 7-13)

Claim 63
Kubes and van Ketwich
The mobile device of claim 10, wherein the upper touch 

(Kubes: figures 1, 5-6; column 11, lines 7-13)
Claim 64
Kubes and van Ketwich
The mobile device of claim 10, wherein the touch sensitive portion overlays the display unit.

(Kubes: column 6, lines 34-38; column 11, lines 7-23)
Claim 65
Kubes and van Ketwich
The mobile device of claim 10, wherein the touch sensitive portion extends a thickness of the display unit.

(in view of above, Kubes: figures 1, 5-6; column 7, lines 22-31; column 11, lines 7-13)

Claim 66
Kubes and van Ketwich
The mobile device of claim 10, wherein the cover has a curved contour shape.

(Kubes: figures 5-6)
Claim 67
Kubes and van Ketwich
The mobile device of claim 10, wherein the support member has a curved shape and the touch sensitive portion follows a contour of the curved shape.

(Kubes: figures 5-6)
Claim 69
Kubes and van Ketwich
The mobile device of claim 24, wherein the support member has a curved shape and the touch 

(Kubes: figures 5-6)



Claims 14, and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,035,180 (herein Kubes) in view of USPN 6,072,475 (herein van Ketwich) in further view of US 7,242,393 B2 (herein Caldwell).

Claim 14
Kubes, van Ketwich, and Caldwell
The mobile device of claim 13, wherein the cover further includes a protection film having a printed layer, and the second key area is located on the printed layer of the protection film.

Kubes does not explicitly state the mobile device of claim 13, wherein the cover further includes a protection film having a printed layer, and the second key area is located on the printed layer of the protection film. However, Kubes demonstrates that it was known at the time of invention to place a protection barrier or film on the surface of the touch sensitive device (Kubes: figures 5-6, at least element 37 also provides a protection barrier; column 6, lines 17-40; column 7, lines 8-20, discloses impermeable materials encasing the touch layer and/or placing the touch sensitive device layer on the printed/protection layer); to move a touch sensitive device to different locations within the layers of a touch/display cover (Kubes: column 6, lines 34-40; column 7, lines 17-20); and a key display area (Kubes: column 7, line 45 to column 8, line 41). Caldwell demonstrates that it was known at the time of invention to incorporate a printed layer onto a touch device (Caldwell: column 3, lines 42-62; note, the printed/decoration layer necessarily also provides some protection) and for such a printed layer (Caldwell: column 2, lines 4-16). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the layered cover of Kubes with a protection layer, the protection layer including a printed layer, such that the key display is located on the printed layer as suggested by the teachings of Caldwell and Kubes. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both the cited references are directed to protection of a touch sensitive device (note Caldwell explicitly indicates touch sensitive devices protected and decorated by a layer, see column 1, lines 42-45).

Claim 20
Kubes, van Ketwich, and Caldwell
The mobile device of claim 10, wherein the cover includes a protection film having a printed layer, and the touch sensitive portion is located between the support
member and the protection film.

Kubes does not explicitly state the mobile device of claim 10, wherein the cover includes a protection film having a printed layer, and the touch sensitive portion is located between the support member and the protection film. However, Kubes demonstrates that it was known at the time of invention to place a protection barrier or film on the surface of the touch sensitive device (Kubes: figures 5-6, at least element 37 also provides a protection barrier; column 6, lines 17-40; column 7, lines 8-20, discloses impermeable materials encasing the touch layer and/or placing the touch sensitive device layer on the printed/protection layer) and to move a touch sensitive device to different locations within the layers of a touch/display cover (Kubes: column 6, lines 34-40; column 7, lines 17-20). Caldwell demonstrates that it was known at the time of invention to incorporate a printed layer onto a touch device (Caldwell: column 3, lines 42-62; note, the printed/decoration layer necessarily also provides some protection). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the layered cover of Kubes with the touch sensitive device layer, 33, between the support member, and the a protection layer, including a printed layer as suggested by the teachings of Caldwell and Kubes. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both the cited references are directed to protection of a touch sensitive device (note Caldwell explicitly indicates touch sensitive devices protected and decorated by a layer, see column 1, lines 42-45).

Claim 21
Kubes, van Ketwich, and Caldwell
The mobile device of claim 20, wherein the touch sensitive portion is located on a surface of the printed layer of the protection film.

(Kubes: column 7, lines 17-20; in view of the printed layer of Caldwell and the protection layer of Kubes discussed for claim 20, Kubes discloses also placing the touch sensitive device layer on the printed/protection layer)

Claim 22
Kubes, van Ketwich, and Caldwell
The mobile device of claim 20, wherein the protection film is integrally molded with the support member by in-mold injection.

(Kubes: column 10, lines 37-53; Caldwell: column 8, lines 24-31)


Claims 29 and 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 6,035,180 (herein Kubes) in view of USPN 6,072,475 (herein van Ketwich) in further view of USPN 4,876,552 (herein Zakman).

Claim 29
Kubes, van Ketwich, and Zakman
The mobile device of claim 24, further comprising a built-in antenna overlaid by the cover.
Kubes does not explicitly state the mobile device of claim 24 further comprising a built-in antenna overlaid by the cover. Zakman demonstrates that it was known at the time of invention to make use of a built-in antenna inside a device cover (Zakman: abstract; column 1, lines 23-26; column 2, lines 51-65). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the device of Kubes with an internal built-in antenna overlaid by the cover as suggested by Zakman teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both are directed to devices for radio frequency communication.

Claim 47
Kubes, van Ketwich, and Zakman
The limitations of claim 47 correspond to the limitations of claim 29.
The limitations are rejected in a corresponding manner to claim 29.



Response to Arguments
Patent Owner's arguments filed 02/04/2021 (herein Remarks) have been fully considered but they are not persuasive. Patent Owner argues: 1) “Kubes et al. is only directed to displaying information on the front surface” (Remarks: page 12); 2) “… ‘broadest reasonable interpretation of the flexible membrane layer’ in the combination of Kubes et al. … can be interpreted as the meaning of ‘functionally inseparable layer’” (Remarks: page 13); 3) “If the touch sensitive user input device is over the display image, this refers only to the embodiment in FIGS. 5 and 6 in which the touch sensitive user input device is under the shell 35. The display is always under the shell 35 in Kubes et al.” (Remarks: page 15); 4) “claim 10 has been amended to include a first features that the curved side portion of the cover (including the curved side touch sensitive portion and the curved side display portion) is integrally formed with the upper surface of the cover including the upper side touch sensitive portion and the upper display portion” (Remarks: page 15); and 5) “even if Kubes et al. was assumed to teach a touch sensitive portion on the curved portion of the terminal, the information displayed on the display would merely be wrapped around” (Remarks: page 16). 
With regard to the first issue, Kubes discloses displaying information on the entire exterior surface of the device, including front, side, etc. (Kubes: column 8, lines 19-27, “… to produce a selected color over the entire exterior surface of the telephone …”, which is consistent with the display layers of figures 5 and 6 being under all surfaces). When the curved cover and display layers of Kubes (which include a touch sensitivity layer for the entire exterior surface, including the front and side) are modified van Ketwich it is obvious the combination would generate both display and touch functions along the entire exterior surface of a device, including the “upper” and “side”. Both Kubes and van Ketwich teach placing the touch layer over the display layer. Kubes teaches all these layers formed “integrally” in a molded sandwich. 
With regard to the second issue, the disclosure of Kubes is to a “integrally formed” cover that includes display and touch sensitive layers (Kubes: figures 5 and 6; column 10, lines 37-53). This disclosure is similar to the instant patent’s definition of “integrally formed” (‘808’: column 4, lines 30-37; column 6, lines 4-8). Both are molded. Further note, the disclosure of the instant patent (7,884,808) does not indicate the upper display portion is integrally formed with the cover, but instead only indicates such for the “key display portion 72” (‘808: figure 5; and column 6, lines 11-13), or side display portion. As such, the concept of “functionally inseparable layer” is not applicable to the cited prior art, but might describe an embodiment of the claimed invention. The claimed invention is to a cover that is integrally formed out of an “upper” portion and a “side” portion and includes a touch sensitive layer. The claimed and disclosed display is separate from the cover (‘808: figure 7, element 92; column 6, lines 27-67).
With regard to the third issue, Kubes clearly states the touch layer can be placed outside the sealed assembly (Kubes: column 7, lines 17-20, “Alternatively, a transparent touch sensitive device 33 might be applied to the upper surface of the outer shell 37 rather than being located within the sealed assembly”). Regardless of the alleged purpose of the unidentified layer in Kubes, the reference explicitly teaches the touch layer on both the upper and side surfaces (see above rejections). Further, in view of van Ketwich a touch sensitive layer can be oriented in at least two orthogonal surfaces, an upper and side (see above rejections).

With regard to the fifth issue, whether the information displayed is “wrapped around” from the upper to side portions, does not affect whether the prior art demonstrates the claimed first and second key area and is capable of the claimed generating first and second input signals that are different. Both Kubes and van Ketwich generate multiple different input signals, and van Ketwich explicitly discloses different signals can be generated on orthogonal surfaces, for example an upper and a side. 
Therefore, the arguments are not persuasive and the modified rejections stand as indicated above.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 
/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992